       Case 1-18-44976-nhl            Doc 28      Filed 11/29/18    Entered 11/29/18 13:50:53




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X
In re

JUQUILA MEXICAN CUISINE CORP.,                                     Case No. 18-44976-nhl

                                                                   Chapter 11
                                    Debtor.
--------------------------------------------------------X

                                     DECLARATION OF SERVICE

        I, Cynthia Narea, being duly sworn state as follows:

        1. I am over 18 years of age and not a party to this case.

       2. On November 21, 2018, I served a copy of the following document(s) to the
individuals and entities list on the annexed service list by either first class mail or electronic mail:


              NOTICE OF DEADLINE REQUIRING FILING OF PROOFS OF
                    CLAIM ON OR BEFORE DECEMBER 31, 2018

       I hereby certify that the foregoing statements made by me are true to the best of my
knowledge and belief. I am fully aware that if any of the foregoing statements are willfully false,
I am subject to punishment.


Dated: November 21, 2018
       Astoria, New York
                                                                    /s/Cynthia Narea
                                                                    Cynthia Narea
            Case 1-18-44976-nhl     Doc 28    Filed 11/29/18      Entered 11/29/18 13:50:53




                    JUQUILA MEXICAN CUISINE CORP., CASE NO. 18-44976-nhl
                                             Service List


Creditor                                     Method       Creditor                            Method
                                             of Service                                       of Service

N.Y.S. Dept of Tax. & Finance                MAIL         Internal Revenue Service            MAIL
Bankruptcy Section                                        Centralized Insolvency Operation
PO Box 5300                                               Post Office Box 7346
Albany NY 12205-0300                                      Philadelphia, PA 19101-7346
State of New York, Department of Labor       MAIL         United States Trustee               MAIL
Unemployment Insurance Division                           U.S. Federal Office Building
Gov. W. Averell Harriman State Building                   201 Varick Street, Room 1006
Building 12, Room 256                                     New York, NY 10014
Albany, New York 12240
American Express National Bank               MAIL         Jose M. Aguera                      MAIL
c/o Becket and Lee LLP                                    5175 Gorsline Street
PO Box 3001                                               Elmhurst, NY 11373-4142
Malvern PA 19355-0701
NY Dept. of Labor - Special                  MAIL         NYS Dept. of Labor                  MAIL
Audit & Enforcement Section                               75 Varick Street, 7th Floor
75 Varick Street, Room 716                                New York, NY 10013-1940
New York, NY 10013-1900
New York State Department of                 MAIL         Pechman Law Group PLLC              MAIL
Taxation and Finance                                      488 Madison Ave
250 Veterans Hwy                                          New York, NY 10022-5702
Hauppauge, NY 11788-5500
Attn: Josh Russell
Romeo Alcaide                                MAIL         Worker’s Comp. Board -NYS           MAIL
41-50 78th Street, Apt. 308                               Finance Unit
Elmhurst, NY 11373-1903                                   328 State Street
                                                          Schenectady, NY 12305-3201
